     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.105 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    EVGENIY VIKTOROVICH GUBANOV,                     Case No.: 3:20-cv-02508-WQH-KSC
12                                   Petitioner,
                                                       ORDER
13    v.
14    GREGORY J. ARCHAMBEAULT, San
      Diego Field Office Director, Immigration
15
      and Customs Enforcement; JESUS
16    REYNA, Calexico Assistant Field Office
      Director, Immigration and Customs
17
      Enforcement; SIXTO MARRERO,
18    Facility Administrator, Imperial Regional
      Detention Facility; MATTHEW T.
19
      ALBENCE, Deputy Director and Senior
20    Official Performing the Duties of the
      Director of Immigration and Customs
21
      Enforcement; and CHAD WOLF, Acting
22    Secretary of Homeland Security,
23                                 Respondents.
24   HAYES, Judge:
25         The matter before the Court is the Petition for Writ of Habeas Corpus pursuant to 28
26   U.S.C. § 2241 filed by Petitioner Evgeniy Viktorovich Gubanov (ECF No. 1).
27
28

                                                   1
                                                                           3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.106 Page 2 of 7



 1                              PROCEDURAL BACKGROUND
 2         On December 24, 2020, Petitioner Evgeniy Viktorovich Gubanov filed a Petition for
 3   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 naming Respondents Gregory J.
 4   Archambeault, Jesus Reyna, Sixto Marrero, Matthew T. Albence, and Chad Wolf (ECF
 5   No. 1) and a Motion for Leave to Proceed in Forma Pauperis (“Motion for Leave to Proceed
 6   IFP”) (ECF No. 2). Petitioner alleges that he is an immigration detainee at the Imperial
 7   Regional Detention Facility (“IRDF”). See ECF No 1 at 2. Petitioner alleges that he was
 8   ordered removed to Russia on November 18, 2008 but Defendants’ removal efforts were
 9   unsuccessful and Petitioner was released on Order of Supervision on May 29, 2009. See
10   id. at 4-5. Petitioner alleges that he was taken into custody on March 11, 2020 when
11   Defendants renewed their efforts to remove Petitioner to Russia. See id. at 5. Petitioner
12   alleges that he has inquired about the status of his removal and was informed that his
13   removal is still pending. See id. at 5-6. Petitioner alleges that he is being indefinitely
14   detained in violation of Zadvydas v. Davis, 533 U.S. 678 (2001). See id. at 6. Plaintiff
15   brings the following three causes of action: (1) violation 8 U.S.C. § 1231(a)(6), (2)
16   violation of substantive due process; and (3) violation of procedural due process. See id.
17   at 8-9. Petitioner requests that the Court “[g]rant Petitioner a writ of Habeas Corpus
18   directing the Respondents to immediately release Petitioner from custody, under
19   reasonably condition of supervision.” Id. at 9.
20         On January 4, 2021, the Court granted Petitioner’s Motion for Leave to Proceed IFP
21   and ordered Respondents to show cause why the Petition should not be granted by filing a
22   written return. (ECF Nos. 3, 4). On January 11, 2021, Respondents filed a Return to the
23   Petition. (ECF No. 7). On January 19, 2021, Petitioner filed a Traverse. (ECF No. 8).
24                                            FACTS
25         “Petitioner was born in the former Union of Soviet Socialist Republics (U.S.S.R.).”
26   Rosiles Decl. ¶ 4, ECF No. 7-3 at 2. “On September 25, 1990, [Petitioner] immigrated to
27   the United States.” Id. “On July 27, 2007, Petitioner was convicted of [e]vading a [p]eace
28   [o]fficer and [v]ehicle [t]heft and sentenced to 3 years and 4 months in [p]rison.” Id. ¶ 5,

                                                  2
                                                                             3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.107 Page 3 of 7



 1   ECF No. 7-3 at 2. “On October 26, 2007, Petitioner was convicted of [b]urglary and
 2   sentence[d] to 1 year and 4 months in prison.” Id. ¶ 6, ECF No. 7-3 at 2. “On September
 3   17, 2008, Petitioner was served with a Notice to Appear charging that he was removable
 4   from the United States as an individual, who after admission, was convicted of an
 5   aggravated felony and two crimes involving moral turpitude.” Id. ¶ 7, ECF No. 7-3 at 2.
 6   “On November 18, 2008, [Petitioner] was ordered removed to Russia, by an Immigration
 7   Judge in Imperial, California.” Id.
 8         “On November 24, 2008, [Immigration and Customs Enforcement] [(‘]ICE[’)]
 9   submitted a request to the Consulate of Russia in San Francisco, California, for a travel
10   document [ ] to Russia for Petitioner.” Id. ¶ 8, ECF No. 7-3 at 2. “On December 4, 2008,
11   the Russian Consulate General asked ICE for additional documentation to begin the
12   procedure of confirming Petitioner’s Russian citizenship.” Id. “ICE never received a grant
13   or denial of this [travel document] request.” Id.
14         “On May 30, 2009, Petitioner was released from ICE custody under supervision.”
15   Id. ¶ 9, ECF No. 7-3 at 2. “During his supervised release, Petitioner informed [ICE] that
16   he had requested a passport from Russia.” Id. “On October 31, 2011, Petitioner was
17   convicted of [e]vading a [p]eace [o]ffice[r] and sentence[d] to 3 years in prison.” Id. ¶ 10,
18   ECF No. 7-3 at 2. “On November 17, 2013, Petitioner was convicted of [e]vading a [p]eace
19   [o]fficer, [p]ossession of a [c]ontrolled [s]ubstance[,] and [v]ehicle [t]heft and was
20   sentenced to 4 years and 90 days in [p]rison.” Id. ¶ 11, ECF No. 7-3 at 2. “On March 12,
21   2019, Petitioner was convicted of [b]urglary, committed in 2015, and [m]anslaughter,
22   committed in 2016.” Id. ¶ 12, ECF No. 7-3 at 2. “For those crimes [Petitioner] was
23   sentenced to seven years and eight months in state prison, this included a three-year
24   enhancement for prior prison terms.” Id. ECF No. 7-3 at 2-3. “On March 11, 2020,
25   Petitioner was released from state custody and his supervised release was revoked.” Id. ¶
26   13, ECF No. 7-3 at 3. Petitioner “was subsequently detained at IRDF.” Id.
27          “On April 8, 2020, a new [travel document] request was sent to the Russian
28   Embassy in Washington D.C.” Id. ¶ 14, ECF No. 7-3 at 3. “On April 17 and 30, 2020,

                                                   3
                                                                             3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.108 Page 4 of 7



 1   [ICE]’s Removal and International Operations ([‘]RIO[’]), in Washington, D.C. contacted
 2   the Russian Embassy for a status on the travel documents.” Id. ¶ 15, ECF No. 7-3 at 3.
 3   “On April 21 and 30, 2020, RIO asked the United States Department of State for assistance
 4   in obtaining a [travel document] from Russia.” Id. “On May 14, 2020, RIO was contacted
 5   by the Russian Embassy requesting additional information on Petitioner’s addresses in the
 6   U.S.S.R and $117 for the continuation of citizenship verification.” Id. ¶ 16, ECF No. 7-3
 7   at 3. “On July 23, 2020, a money order was sent to the Russian Embassy in Washington,
 8   D.C.” Id. ¶ 17, ECF No. 7-3 at 3. “On September 1, 2020[,] [ICE] received an email from
 9   Russian Embassy confirming that they received the money order and the request was being
10   sent to the Russian Interior Ministry to complete the procedure of the confirmation of
11   Petitioner’s citizenship.” Id. ¶ 18, ECF No. 7-3 at 3. “On September 15, 2020, . . . RIO .
12   . . received notice, from the Consular Division of the Embassy of the Russian Federation,
13   that they could not proceed with the request for issuance of a Russian travel document
14   because they had no records of [Petitioner] being a Russian citizen and [Petitioner] had
15   never resided in the Russian Federation and has not applied for Russian citizenship.” Id. ¶
16   19, ECF No. 7-3 at 3.
17         “On October 20, 2020, [ICE] emailed requests to the Consul General of Kazakhstan
18   and Embassy of the Kyrgyz Republic, both in Washington, D.C. and to the Consulate
19   General of Uzbekistan in New York, NY, to determine if they would accept Petitioner as a
20   deportee from the United States.” Id. ¶ 20, ECF No. 7-3 at 3. “These three requests are
21   still pending a response.” Id. “[O]n some occasions, [ ] countries have accepted nationals
22   of other countries, hence [the] request[s] to the three countries neighboring Russia and
23   closest to Petitioner’s city of birth.” Id. ECF No. 7-3 at 3-4.
24         “From March 11, 2020, to present [ICE] has conducted 3 custody reviews.” Id. ¶
25   21, ECF No. 7-3 at 4. “Based on [Petitioner’s] criminal history, history of criminal activity
26   while on supervised release, and the continuing efforts to obtain a travel document the
27   decision is to continue his detention.” Id. “ICE will continue its efforts to obtain a travel
28   document for Petitioner.” Id. ¶ 22, ECF No. 7-3 at 4. “Once a travel document is obtained,

                                                   4
                                                                             3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.109 Page 5 of 7



 1   ICE will complete the travel [ ] arrangements and remove Petitioner as expeditiously as
 2   possible.” Id.
 3                                         DISCUSSION
 4         Petitioner contends that his civil detention has been unlawfully prolonged because
 5   he has been detained for over six months since re-entering custody and there is no
 6   reasonable foreseeability of Petitioner’s removal to Russia. Respondents contend that
 7   “Petitioner has not demonstrated that there is no significant likelihood of removal in the
 8   reasonably foreseeable future” and that “[d]elay alone does not satisfy his burden.” (ECF
 9   No. 7 at 2). Respondents assert that “ICE’s requests for a travel document [ ] for Petitioner
10   from three countries remain pending.” Id. Respondents contend that “Petitioner’s habeas
11   petition should be denied to allow ICE additional time to effect his removal.” Id.
12         To succeed on a habeas petition, a petitioner must show that he is “in custody in
13   violation of the Constitution or laws or treaties of the United States . . . .” 28 U.S.C. §
14   2241(c)(3). Pursuant to 8 U.S.C. § 1231, “when an alien is ordered removed from the
15   United States, the Attorney General is obliged to facilitate that individual’s actual removal
16   within 90 days, a period called the ‘removal period.’” Xi v. U.S. I.N.S., 298 F.3d 832, 834-
17   35 (9th Cir. 2002) (quoting 8 U.S.C. § 1231(a)(1)). “During the removal period, the
18   Attorney General is required to detain an individual who has been ordered removed on
19   certain specified grounds.” Id. at 835 (citing 8 U.S.C. § 1231(a)(2)). “Congress, however,
20   recognized that securing actual removal within 90 days will not always be possible.
21   Consequently, [8 U.S.C. § 1231] authorizes detention beyond the removal period . . . .” Id.
22   (citing 8 U.S.C. § 1231(a)(6)). 8 U.S.C. § 1231(a)(6) “does not permit indefinite detention
23   . . . .” Id. at 836 (quoting Zadvydas, 533 U.S. at 689). 8 U.S.C. § 1231, “read in light of
24   the Constitution’s demands, limits an alien’s post-removal-period detention to a period
25   reasonably necessary to bring about that alien’s removal from the United States.”
26   Zadvydas, 533 U.S. at 689. The Attorney General may detain an alien subject to a final
27   removal order for a “presumptively reasonable period” of six months. Id. at 701. After
28

                                                   5
                                                                             3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.110 Page 6 of 7



 1   this six-month period, an alien’s “continued detention is permissible if his removal is
 2   reasonably foreseeable.” Xi, 298 F.3d at 839 (citing Zadvydas, 533 U.S. at 699-701).
 3         The petitioner “has the burden to provide ‘good reason to believe that there is no
 4   significant likelihood of removal in the reasonably foreseeable future[.]’” Id. at 839-40
 5   (quoting Zadvydas, 533 U.S. at 701). The petitioner’s allegations must go beyond “the
 6   absence of an extant or pending repatriation agreement [and] giv[e] due weight to the
 7   likelihood of successful future negotiations.” Zadvydas, 533 U.S. at 702. However, the
 8   allegations need not demonstrate “the absence of any prospect of removal . . . .” Id.
 9   “[O]nce the alien provides good reason to believe that there is no significant likelihood of
10   removal in the reasonably foreseeable future, the Government must respond with evidence
11   sufficient to rebut that showing.” Id. at 701. The government may rebut the detainee’s
12   showing with “evidence of progress . . . in negotiating a petitioner’s repatriation . . . .” Kim
13   v. Ashcroft, No. 02CV1524-J (LAB), 2003 U.S. Dist. LEXIS 30818, at *11 (S.D. Cal. June
14   2, 2003) (citing Khan v. Fasano, 194 F. Supp. 2d 1134, 1136 (S.D. Cal. 2001); Fahim v.
15   Ashcroft, 227 F. Supp. 2d 1359, 1366 (N.D. Ga. 2002)).
16         In this case, Petitioner “was ordered removed to Russia, by an Immigration Judge in
17   Imperial, California” on November 18, 2008. Rosiles Decl. ¶ 7, ECF No. 7-3 at 2.
18   Petitioner was taken into ICE custody on March 11, 2020 when he “was released from state
19   custody and . . . subsequently detained at IRDF.” Id. ¶ 13, ECF No. 7-3 at 3. Petitioner
20   has been detained for more than six months since re-entering custody. Petitioner alleges
21   that he “is from Russia the former USSR . . . .” (ECF No. 1 at 3). However, ICE officer
22   Jose L. Rosiles states in a sworn declaration that the Embassy of the Russian Federation
23   informed ICE on September 15, 2020 that “they had no records of [Petitioner] being a
24   Russian citizen”, that Petitioner “had never resided in the Russian Federation”, and that
25   Petitioner “has not applied for Russian citizenship.” Rosiles Decl. ¶ 19, ECF No. 7-3 at 3.
26   Officer Rosiles states that “[i]t has been [his] experience, on some occasions, that countries
27   have accepted nationals of other countries . . . .” Id. ¶ 20, ECF No. 7-3 at 3-4. Officer
28   Rosiles states that he emailed requests to the Consul General of Kazakhstan, the Embassy

                                                    6
                                                                                3:20-cv-02508-WQH-KSC
     Case 3:20-cv-02508-WQH-KSC Document 9 Filed 01/25/21 PageID.111 Page 7 of 7



 1   of the Kyrgyz Republic, and the Consulate General of Uzbekistan on October 20, 2020 “to
 2   determine if they would accept Petitioner as a deportee from the United States” because
 3   these “three countries neighbor[ ] Russia and [are the] closest to Petitioner’s city of birth.”
 4   Id. Officer Rosiles states that ICE has conducted three custody reviews since March 11,
 5   2020 and has decided to continue Petitioner’s detention “[b]ased on [Petitioner’s] criminal
 6   history, history of criminal activity while on supervised release, and the continuing efforts
 7   to obtain a travel document . . . .” Id. ¶ 21, ECF No. 7-3 at 4. Officer Rosiles states that
 8   “ICE will continue its efforts to obtain a travel document for Petitioner” and that “[o]nce a
 9   travel document is obtained, ICE will complete the travel [ ] arrangements and remove
10   Petitioner as expeditiously as possible.” Id. ¶ 22, ECF No. 7-3 at 4.
11         Respondents have set forth evidence that demonstrates progress and the reasons for
12   the delay in Petitioner’s removal. Travel documents have been requested. The Consul
13   General of Kazakhstan, the Embassy of the Kyrgyz Republic, and the Consulate General
14   of Uzbekistan are reviewing requests to accept Petitioner as a deportee from the United
15   States. Progress is being made on Petitioner’s case as recently as October 20, 2020. The
16   Court concludes that Petitioner has failed to meet his burden to provide “good reason to
17   believe that there is no significant likelihood of removal in the reasonably foreseeable
18   future.” Xi, 298 F.3d at 839-40 (quoting Zadvydas, 533 U.S. at 701).
19                                         CONCLUSION
20         IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus pursuant to
21   28 U.S.C. § 2241 filed by Petitioner Evgeniy Viktorovich Gubanov (ECF No. 1) is
22   DENIED. The Clerk of the Court shall close the case.
23    Dated: January 25, 2021
24
25
26
27
28

                                                    7
                                                                               3:20-cv-02508-WQH-KSC
